 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DOROTHY YORK,                                    No. 1:18-cv-00581-DAD-GSA
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
14   TOCHI E. EZENWUGO, et al.,
                                                      (Doc. No. 17)
15                      Defendants.
16

17          Plaintiff Dorothy York is a former state prisoner proceeding pro se and in forma pauperis

18   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          The case proceeds on plaintiff’s original complaint filed April 30, 2019, in which she

21   alleges an Eighth Amendment medical claim against defendants Tochi Ezenwugo and Jennifer

22   Adame. (Doc. No. 1.) On June 10, 2019, the court issued an order requiring plaintiff to provide

23   addresses within thirty days to enable service of process upon defendants Ezenwugo and Adame.

24   (Doc. No. 15.) The thirty-day period passed, and plaintiff did not provide addresses for services.

25   Accordingly, on August 12, 2019, the assigned magistrate judge issued an order requiring

26   plaintiff to show cause in writing within thirty days why this case should not be dismissed for

27   plaintiff’s failure to provide addresses for purposes of effectuating service upon defendants

28   Ezenwugo and Adame. (Doc. No. 16.) That thirty-day time period has passed, and plaintiff has
                                                      1
 1   not provided addresses for service or otherwise responded to the court’s orders.

 2          Consequently, on October 8, 2019, the magistrate judge issued findings and

 3   recommendations, recommending that this action be dismissed due to plaintiff’s failure to comply

 4   with the court’s orders of June 10, 2019 and August 12, 2019. (Doc. No. 17.) The findings and

 5   recommendations were served on plaintiff and contained notice that any objections thereto were

 6   to be filed within fourteen days after service. (Id. at 3.) No objections have been filed and the

 7   time in which to do so has now passed.

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 9   court has conducted a de novo review of the case. Having carefully reviewed the entire file, the

10   court concludes that the findings and recommendations are supported by the record and proper

11   analysis.

12          Accordingly,

13          1. The findings and recommendations issued on October 8, 2019 (Doc. No. 17) are

14               adopted in full;

15          2. This action is dismissed, without prejudice, based on plaintiff’s failure to comply with

16               court orders; and

17          3. The Clerk of the Court is directed to close this case.

18   IT IS SO ORDERED.
19
        Dated:     January 16, 2020
20                                                        UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                      2
